Case 4:21-cv-00279 Document 1-8 Filed on 01/28/21 in TXSD Page 1 of 3




                  EXHIBIT H
1/1/2021                                          Case 4:21-cv-00279 Document    1-8OwnFiled
                                                                         Create Your         on- Raaj
                                                                                        Formula  01/28/21     in TXSD Page 2 of 3
                                                                                                      Unocal Lubricants




                                                          COMPANY     PRODUCTS      INDUSTRIES    CREATE YOUR OWN FORMULA           CONTACT US




      CREATE YOUR OWN
      FORMULA

           HOME  CREATE YOUR OWN FORMULA




                            With over 10,000 formulas at our ﬁngertips, Raaj Unocal Lubricants can formulate the product you need for
                            any application. Please ﬁll out the form below with speciﬁcations for a custom formula to be made for your
                            particular application.




                            Name*




                            Company Name*




                            Plant Location*

                              City


                            Country*

                               United States of America


                            Phone*




                            Email*




                            Product Interest*

                               Please select


                            Material Being Worked




                            Rockwell Hardness




https://www.unocalglobal.com/create-your-own-formula/                                                                                            1/2
1/1/2021                                          Case 4:21-cv-00279 Document    1-8OwnFiled
                                                                         Create Your         on- Raaj
                                                                                        Formula  01/28/21     in TXSD Page 3 of 3
                                                                                                      Unocal Lubricants

                            Microfinish




                            Type of Filtration




                            Type of Pumps




                            Please describe through process (i.e. - pump storage time, route entry, how step or process, RP time,
                            weld, packaging).




                            What would you like to see better in this formula?




                            Estimated or Expected Volume




                                       I'm not a robot
                                                                    reCAPTCHA
                                                                    Privacy - Terms




                                  SUBMIT FORMULA




                                                                    PRODUCTS                           CAREERS                                    
                                                                    INDUSTRIES                         BECOME A DISTRIBUTOR

                                                                    WHY UNOCAL                         PRIVATE LABEL

                                                                    NEWS & UPDATES                     MANUFACTURING

                                                                    CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                    Developed by Abacus Desk




https://www.unocalglobal.com/create-your-own-formula/                                                                                                          2/2
